Citation Nr: 0639402	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for residuals of a fracture of the fifth metacarpal of the 
right foot.

2. Entitlement to an initial compensable disability rating 
for a left varicocele.

3. Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a bilateral eye 
disability, claimed variously as glaucoma, high blood 
pressure, and optic nerve degeneration.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran has unverified active duty service from January 
1996 to January 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was before the Board in January 2005 when it was 
remanded to the RO to obtain additional clinical information. 
The Board considered the issue of service connection for a 
bilateral eye disability, claimed variously as glaucoma, high 
blood pressure, and optic nerve degeneration as part of the 
appeal in light of the receipt of a timely notice of 
disagreement on the issue. See Manlincon v. West, 12 Vet. 
App. 238 (1999).  A statement of the case was issued in May 
2006, but was sent to the wrong P.O. Box address.  The 
statement of the case must be re-issued and sent to the 
proper address.  

In the January 2005 Board Remand, among the requests from the 
RO was verification of the veteran's military service, and 
that the veteran be afforded VA medical examinations for 
evaluation of his service connected residuals of a fracture 
of the fifth metacarpal of the right foot, a left varicocele, 
and evaluation of his claimed lumbar spine disability.  

The record is absent for any official verification of the 
veteran's service from the National Personnel Records Center 
(NPRC) as was requested in the Board's Remand of January 
2005.  . It is noted that a Remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the Remand orders. Where the Remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  
It is imperative that the veteran's military service be 
verified.

Regarding VA  medical examinations for evaluation of he 
veteran's service connected fracture of the fifth metacarpal 
of the right foot, a left varicocele, and evaluation of his 
claimed lumbar spine disability, VA records indicate that the 
veteran failed to report for scheduled examinations in June 
2006.  A close review of the notice letter sent to the 
veteran shows the P.O. Box number used in this letter and 
others has been improperly transcribed.  The veteran's P.O. 
Box number is listed by him on his VA form 9 as P.O. Box 
8983.  VA correspondence following the Board's January 2005 
remand has been addressed to P.O. Box 8993.  It is reasonable 
to assume that the veteran did not receive any VA notice.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or other appropriate agencies 
to verify the dates of the veteran's 
military service.   

2.  Ensure that the veteran's correct 
address is updated prior to sending any 
correspondence.  Note that his P.O. Box is 
8983 not 8993.  

2.  Provide a VA genitourinary examination 
in accordance with the latest pertinent 
AMIE rating worksheets to evaluate the 
severity of the veteran's service-
connected left varicocele disorder. The 
claims folder should be made available to 
the examiner for review before the 
examination. The examiner is requested to 
state in the examination report that the 
claims folder has been reviewed.

3.  Provide a VA examination of the feet, 
in accordance with the latest pertinent 
AMIE rating worksheets, to evaluate the 
severity of the veteran's service-
connected residuals of a fracture of the 
fifth metacarpal of the right foot 
disorder. The claims folder should be made 
available to the examiner for review 
before the examination. The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed

4.  The veteran should be scheduled for an 
appropriate VA medical examination to 
ascertain the nature and etiology of any 
current lumbar spine disability. It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. Any 
medically indicated special tests, 
including x-rays, should be accomplished 
if medically feasible. All examination and 
special test findings should be clearly 
reported, and the examiner should clearly 
indicate whether a diagnosis of current 
chronic lumbar spine disability can be 
made. If so, after reviewing the record 
(to specifically include service medical 
records), the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current chronic low 
back disability, if any, is etiologically 
related to lumber spine symptomatology 
documented during service. A rationale 



should be furnished to address the nature 
(chronic versus acute) of the in-service 
symptoms and any relationship to any 
current chronic lumbar spine disability 
found on examination.	

5.  The veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences. 38 C.F.R. § 3.655. 

6.  Regarding the issue of entitlement to 
service connection for a bilateral eye 
disability, claimed variously as glaucoma, 
high blood pressure, and optic nerve 
degeneration, re-issue the statement of the 
case (SOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SOC 
should set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those laws 
and regulations to the evidence.

7.  After the above development requested 
has been completed to the extent possible, 
the RO should again review the record. If 
any benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


